McKAY, Circuit Judge,
dissenting:
By rigidly adhering to formalistic rules of statutory construction, today’s opinion reaches a result hostile to the remedial purposes of the Buy Indian Act. Inasmuch as the relevant rules of statutory construction could be applied in a reasonable manner to reach a result more in keeping with national policy priorities, I am compelled to dissent.1
The real issue in this case is the extent to which the Buy Indian Act, 25 U.S.C. § 47 (1976), retains vitality in light of the advertising requirements of the Federal Property Act, 41 U.S.C. §§ 252, 253 (1976). In order to understand the tension between the provisions, it will be helpful to consider the *563purposes, history and applications of the Buy Indian Act.
The Buy Indian Act announces a congressionally approved policy of preferring Indian labor and products and grants the Interi- or Secretary discretionary power to purchase Indian products in the open market. Pursuant to this authority, the Secretary has authorized the negotiation of contracts with Indians to the exclusion of non-Indians. 41 C.P.R. § 14H-3.215.70 (1977). One result has been the development of a program under which the Interior Department has awarded millions of dollars in road construction contracts to Indian contractors. This program has provided substantial economic encouragement to Indian construction enterprises. The program is emasculated by today’s opinion.
The obvious purpose of the Buy Indian Act is to encourage Indian economic development by freeing Indian industry from the competitive strictures of advertised bidding requirements. Its laudable goal is furthering the economic progress of a disadvantaged people. While the legislative history of the Buy Indian Act is rather scanty, it nonetheless manifests a clear purpose to except purchases of Indian products from advertising requirements. In 1910 changes were made in the legislation containing the earliest version of the language now preserved in the Act. Some of the legislative commentary on the proposed changes demonstrates the purpose of the Buy Indian Act itself.
In relevant part, the language of the 1910 proposed amendment reads as follows:
That hereafter the purchase of Indian supplies shall be made in conformity with the [advertising] requirements of section 3709 of the Revised Statutes of the United States: Provided, That so far as may be practicable Indian labor shall be employed and purchases of the products of Indian industry may be made in open market, in the discretion of the Secretary of the Interior. All acts and parts of acts in conflict with the provisions of this section are hereby repealed.
H.R. 24992, 61st Cong., 2d Sess. § 28 (1910), 45 Cong.Rec. 6097 (1910). This section of the bill was virtually identical to the version ultimately enacted. Act of June 25, 1910, Pub.L.No. 313, § 23, 36 Stat. 861 (1910).
Prior to the passage of the amendment, the House Committee on Indian Affairs commented on its purpose and compared it to the version being amended:
The purpose of this section is patent from the text. If this section shall be enacted into law it will repeal the following portion of the act of April 30,1908 (35 Stat., 71):
[Indian appropriation act, April 30, 1908 (35 Stat., 71).]
That no purchase of supplies for which appropriations are herein or hereinafter made for the Indian service, exceeding in the aggregate five hundred dollars in value at any one time, shall be made without first giving at least three weeks’ public notice by advertisement, except in case of exigency, when, in the discretion of the Secretary of the Interior, who shall make official record of the facts constituting the exigency, and shall report the same to Congress at its next session, he may direct that purchases may be made in open market in amount not exceeding three thousand dollars at any one purchase: Provided, That hereafter supplies may be purchased, contracts let, and labor employed for the construction of artesian wells, ditches, and other works for irrigation, not to exceed the sum of five thousand dollars in any one purchase or contract, in the discretion of the Secretary of the Interior, without advertising as hereinbefore provided: Provided further, That as far as practicable Indian labor shall be employed and purchase in the open market made from Indians, under the direction of the Secretary of the Interi- or.
With the exceptions noted in the proviso, it will bring the Indian Service, like all other branches of the public service, under the provisions of section 3709 of the *564Revised Statutes of the United States, which reads as follows:
[Section 3709, Revised Statute.]
Sec. 3709. All purchases and contracts for supplies or services, in any of the departments of the Government, except for personal services, shall be made by advertising a sufficient time previously for proposals respecting the same, when the public exigencies do not require the immediate delivery of the articles, or performance of the service. When immediate delivery or performance is required by the public exigency, the articles or service required may be procured by open purchase or contract, at the place and in the manner in which such articles are usually bought and sold, or such services engaged between individuals.
H.R.Rep.No. 1135, 61st Cong., 2d Sess. 12 (1910) (bracketed material in original). The “exceptions noted in the proviso” constituted the substance of the Buy Indian Act as it now appears. The significance of the proviso is apparent: It excepted Indian products from the strictures of the advertising statute then in effect.2
The perpetuation of the proviso’s language into the present era indicates that the purpose is still of significance. In light of the Act’s legislative history and for the policy reasons underlying the Act itself, purchases of Indian products should be governed by that Act and should not be subject to standard advertising requirements not made explicitly applicable to otherwise exempted Indian products.
Despite the message of the legislative history, and despite the remedial purposes of the Act, the majority concludes that the Interior Department’s road construction program is illegal. It makes this conclusion by determining that there is no conflict between the Buy Indian Act and the Federal Property Act’s advertising requirements. This determination depends, in turn, on the majority’s view that because nothing in the language of the Act or in its legislative history indicates it was intended to apply to road construction projects, the term “products of Indian industry” does not include Indian built roads. Implicit in this conclusion is the troubling notion that because a particular economic activity is not mentioned in the Act or in its legislative history, that activity is not covered. Such a construction may make the Act applicable to nothing at all.3
Alternatively, the majority may be suggesting that only those Indian activities conducted in 1910 are covered by the Act.4 The record does not inform us whether Indian road construction enterprises existed in that year.5 Regardless of this latter fact, the thrust of this rationale would have the effect of restricting the Act’s application to activities of a 1910 vintage — which is hardly a reasonable way to encourage significant economic development in a modern market context.6 There is no indication Congress *565intended the preferential treatment to be limited to economic activities Indians were involved in at the time of enactment. Indeed, the Act’s very purpose is to encourage Indian economic enterprises that would suffer in a competitive context. The view of the Act expressed in today’s opinion threatens to relegate it to a role of protecting Indian handicraft and trinket production— economic activities that probably require no preferential treatment at all.
Today’s opinion ignores the Supreme Court’s clear instructions on statutory construction where Indians are involved. Writing for a unanimous Court in Bryan v. Itasca County, 426 U.S. 373, 96 S.Ct. 2102, 48 L.Ed.2d 710 (1976), Mr. Justice Brennan characterized as an “eminently sound and vital canon” the proposition that “statutes passed for the benefit of [Indians] are to be liberally construed, doubtful expressions being resolved in favor of the Indians.” 426 U.S. at 392, 96 S.Ct. at 2112. It seems to me that we have done just the opposite in this case. I am perplexed by the court’s unwillingness to apply the label “product of Indian industry” to highways produced by Indian companies. I am certain the majority would have had little difficulty determining that Indian blankets and beads are products of Indian industry. Indeed, counsel for Glover Construction admitted in oral argument that a multimillion dollar computer would be an Indian product if it were manufactured by an Indian company. I fail to see why an Indian built road is not an Indian product. I simply do not understand why we decline to apply the meaning of the word “product” in a way that actually does some good.7
My view of the Buy Indian Act does result in apparent conflict between it and the advertising requirements of the Federal Property Act. If this conflict is to result in a resolution that applies the advertising provisions to Indian roadway construction contracts, then to this extent the Buy Indian Act will have been repealed by implication. It seems to me that a much more sensible outcome could be obtained. An example of such an outcome appears in the Supreme Court’s opinion in Morton v. Mancari, 417 U.S. 535, 94 S.Ct. 2474, 41 L.Ed.2d 290 (1974).
The Morton v. Mancari case presented the question whether the Indian employment preference provision of the Indian Reorganization Act, 25 U.S.C. § 472, was impliedly repealed by Section 11 of the Equal Employment Opportunity Act of 1972, 42 U.S.C. § 2000e-16(a). This section of the Employment Act requires federal agencies to make personnel actions without regard to race, color, religion, sex or national origin. Thus a conflict was presented between the Indian Reorganization Act’s preferential mandate and the Employment Act’s proscriptions against discrimination. After examining the history and purpose of Indian preference statutes (including the one under consideration here), the Court said that in the absence of an affirmative showing of an intention to repeal, the only justification for a repeal by implication is that the statutes are irreconcilable. The Court found that the statutes were not. It concluded that a provision aimed at furthering Indian self-government by granting employment preference to Indians for positions in the Bureau of Indian Affairs can readily co-exist with a general proscription against employment discrimination. “Any other conclusion,” said the Court, “can be reached only by formalistic reasoning that ignores both the history and purposes of the preference and the unique legal relationship between the Federal Government and tribal *566Indians.” 417 U.S. at 550, 94 S.Ct. at 2482. The Court went on to observe that the preference statute applied to a very specific situation, while the Employment Act provision applied to Federal employment generally. In upholding the preference statute, the Court noted that a specific statute will not be controlled by a more general one.
Essentially the same considerations apply to the case before us. Once again, an Indian preference statute is involved.8 Neither the language nor the legislative history of the Federal Property Act indicates an intent to repeal or modify the Buy Indian Act. The Act applies in limited circumstances only; the relevant Federal Property Act provisions apply to general Federal procurement of construction contracts.9 Like the employment preference in Mancari, the Buy Indian Act arises from the unique legal relationship between Indians and the Federal Government. As the Mancari preference was designed to promote Indian self-government, the preference here is designed to promote Indian economic development and self-sufficiency. And, as the preference statute in Mancari could co-exist with a general policy of non-discrimination in government employment, the Buy Indian Act’s authorization of the negotiation of road construction contracts with Indian firms can co-exist with a broad rule requiring public advertising for bids on Government construction contracts. This result is consistent with the following admonition from Mancari:
The courts are not at liberty to pick and choose among congressional enactments, and when two statutes are capable of co-existence, it is the duty of the courts, absent a clearly expressed congressional intention to the contrary, to regard each as effective.
417 U.S. at 551, 94 S.Ct. at 2483. Given the Supreme Court’s admonition, our decision in this case should be to sustain both statutory provisions in a way that vitiates neither.10 I would reverse.

. In addition to dissenting from the majority’s decision on the merits, I take exception to the statement that this case involves a political question over which we have no jurisdiction. The “political question” doctrine holds as nonjusticiable under the separation of powers concept cases involving matters which have been committed by the Constitution to another branch of government. Baker v. Carr, 369 U.S. 186, 210, 82 S.Ct. 691, 7 L.Ed.2d 663 (1962). These cases typically involve such matters as foreign relations, procedures for ratifying constitutional amendments, and the republican form of government guaranty. 369 U.S. at 211, 214, 218, 82 S.Ct. 691. The suggestion that the instant case involves a political question would appear to be novel. It certainly is not supported by Baker v. Carr, cited by the majority, in which the Supreme Court found the issue under consideration there not to be a political question. In any event, to the extent this case is said to involve a policy question, it is sufficient to observe that Congress has already decided it in favor of Indians by enacting the Buy Indian Act.


. In this regard, it is noteworthy that this particular amendment was motivated, at least in part, by an intention to prevent abuses in the purchase of supplies for Indians. It seems that many purchases had been accomplished by skirting the advertising requirements then in effect. While the amendment sought to strengthen generally the advertising requirement, an exception was expressly included for purchases of Indian products. 45 Cong.Rec. 6097 (1910) (remarks of Rep. Burke).


. Congress often casts “statutory provisions in general terms, leaving to the agency the task of spelling out the specific regulations and programs.” Ray Baille Trash Hauling, Inc. v. Kleppe, 477 F.2d 696, 703 (5th Cir. 1973), cert. denied, 415 U.S. 914, 94 S.Ct. 1410, 39 L.Ed.2d 468 (1974).


. The opinion contends that the Interior Department’s longstanding interpretation of the Act is not persuasive because that interpretation was not articulated in 1910.


. Legislative history does indicate that Indians participated in reservation road construction projects during this period. See Letter from James Rudolph Garfield, Secretary of the Interior, to Senator Moses E. Clapp (Feb. 19, 1908), reprinted in S.Rep.No.278, 60th Cong., 1st Sess. 18-19 (1908).


. The majority’s concern about noncontemporaneous interpretations of the Act fails to consider the often unavoidable generality of statutory language. See note 3, supra. It also begs the more pertinent question whether the Act as passed in 1910 gave the Secretary authority to *565negotiate contracts for all varieties of Indian products — beads or roads. I believe the Act could have no other reasonable meaning.


. In Great Western Broadcasting Corp. v. N. L. R. B., 310 F.2d 591, 595 (9th Cir. 1962), the following definition of “product” was given: “In its broadest sense, the term ‘product’ denotes anything which is produced. Since economic activity includes the rendition of services, it is appropriate, where the context otherwise permits, to refer to a completed service as a ‘product.’ ” The context of the instant statutory provision permits a broad definition to be employed. If pure services are thought to be includable within the definition, so ought to be activities such as road building which, though labor intensive, result in a tangible product.


. The Mancari Court listed the Buy Indian Act among the preference statutes similar to the one under consideration in that case. 417 U.S. at 538 n.2, 541 n.8, 94 S.Ct. 2474.


. The majority’s argument about specific statutory provisions controlling general ones is, in this sense, supportive of a result opposite to that reached in its opinion.


. Even if the majority’s general perception of the dominance of the advertising provisions were correct, there would still be a problem with the remedy in this case. An injunction has been upheld, and upheld in the face of substantial work on the construction project. It seems to me that this remedy prevents the Secretary from exercising his discretion in a way that might still except this contract from the advertising requirements. The policy of the Buy Indian Act is to encourage Indian economió development by shielding Indian economic enterprises from the full rigors of market pressure. It is obvious that this policy purpose would be frustrated by an imposition of market pressures in the form of advertised bidding. In light of the purpose of the Buy Indian Act, advertised bidding with its inherent competitiveness may be within the “impracticability” exception to the advertising requirements of 41 U.S.C. § 252(c), (e) (1976). See Ray Baillie Trash Hauling, Inc. v. Kleppe, 477 F.2d 696, 708 (5th Cir. 1973), cert. denied, 415 U.S. 914, 94 S.Ct. 1410, 39 L.Ed.2d 468 (1974) (holding competition “impractical” where at cross-purposes with the Small Business Act). At the very least, this case should be remanded with instructions allowing the Secretary to determine whether that exception applies. I believe the exception might well apply as a matter of law.